Harwell, J.
The defendant was charged, fointly with one Wynn, of dynamiting fish, and was found guilty. The evidence shows that the defendant suggested to Wynn that they go down to Turkey Creek and get a mess of fish, and together they went to the creek. Defendant was not seen to have any fishing tackle of any kind when he went to the creek. A large explosion was heard at the creek, and when witnesses who heard it arrived at its source they found the water muddy, dead fish floating on its surface, and saw the defendant and Wynn gathering in the fish. Wynn was in the water picking up fish, and the defendant on the bank with a dip-net dipping them up. The defendant was afterward seen on his way home with the fish; and when asked if they were fit to eat, he replied that they were. We think the evidence amply supports the verdict; and the errors alleged to have been committed on the trial are dealt with in the headnotes to this decision.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.